Citation Nr: 0841405	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral 
otomycosis/otitis.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to December 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2005, 
an informal conference hearing was held before a Decision 
Review Officer (DRO) at the RO.  A report of the conference 
is associated with the veteran's claims file.  In November 
2007, the case was remanded for additional development.  

The RO had previously (in February 1955) denied the veteran's 
claim of service connection for an infected right ear.  
Subsequently, service treatment records (STRs) showing 
treatment for an ear condition were located.  Consequently, 
the claim of service connection for a bilateral ear 
condition, to include otomycosis is being reviewed de novo.  
See 38 C.F.R. § 3.156(c) (2007).  It appears clear that the 
veteran's claim encompasses any chronic otitis externa; the 
claim has been characterized accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.  


FINDING OF FACT

The veteran's otomycosis/otitis in service was acute and 
resolved; a chronic bilateral ear disability was not 
manifested in service; and any current bilateral ear 
disability is not shown to be related to a disease, injury, 
or event in service.



CONCLUSION OF LAW

Service connection for otomycosis/otitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  
The veteran's STRs are associated with his claims file, and 
pertinent treatment records have been secured.  The RO 
arranged for VA examinations in August 2004, July 2006, and 
June 2008.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's STRs show that he was first treated for right 
ear otomycosis in July 1953.  He was then treated on four 
occasions in September 1953 for a red and inflamed right ear 
canal; external otitis and possible otomycosis were 
diagnosed.  Subsequent STRs, including the veteran's December 
1953 service separation examination report, are silent for 
any complaints, findings, treatment, or diagnoses relating to 
otitis or otomycosis.  

On November 1997 VA examination for bilateral hearing loss, 
it was noted that the veteran had a history of otitis 
externa.  On examination, both tympanic membranes were normal 
and the external auditory canals were dry; there was no 
active otomycosis.

January 2003 to January 2008 VA outpatient treatment records 
show various treatment for a right ear condition.  In August 
2005, the veteran complained of post nasal drip with right 
ear pain; upper respiratory infection with otitis was 
diagnosed.  In September 2005, he complained of a bilateral 
ear infection causing pain, and of a small, non-healing 
lesion in the front of his right ear for which he was seeking 
treatment from the dermatology clinic.  In December 2005, he 
complained of right ear pain that had started with a cold, 
cough, and yellow sinus discharge; upper respiratory 
infection with otitis was diagnosed.  January and March 2006 
dermatology records noted pearly residual papules on the 
right preauricular area.  In July 2006, he complained of a 
possible right ear infection.  His ear was sore and painful, 
and it was noted that he had had this twice before.  Chronic 
right ear infection was diagnosed.  In December 2006, it was 
noted that he had a chronic right ear infection.  In July 
2007, it was noted that he had been treated multiple times at 
the VA for right external ear otomycosis.  In January 2008, 
it was noted that he had a chronic right ear infection.

On August 2004 VA examination, the veteran indicated a 
tendency to have external otitis and reported using a 
combination of alcohol and vinegar to avoid the problem.  On 
examination, both tympanic membranes and external auditory 
canals were normal.  The examiner did not opine whether 
otomycosis/otitis was present and, if so, whether it was 
related to his service.

On July 2006 VA examination, the veteran indicated he had had 
otomycosis since service, and complained of chronic itching 
and fullness in both ears.  On examination, both tympanic 
membranes were normal.  Both external auditory canals were 
somewhat dry in appearance, but there was no acute or chronic 
infection.  The examiner found no evidence of otitis externa 
or otomycosis.  He reviewed the veteran's claims file and 
noted that there were no complaints or findings of otomycosis 
when he was separated from service.  He also reviewed VA 
outpatient treatment reports and stated that a recent 
dermatology report finding pearly papules in the right 
preauricular area was unrelated to any history of otitis 
externa.  Based on these findings, the examiner stated that 
not only was he unable to establish chronicity between the 
veteran's in-service treatment of otomycosis and the present, 
he was also unable to find that otomycosis existed at the 
time of his examination.  In his opinion, it was less likely 
than not that the veteran's current problem with pruritus and 
lack of lubrication to the external auditory canals was 
related to his in-service treatment for otomycosis.

On June 2008 VA examination, the examiner observed that the 
veteran had normal auricles, tympanic membranes, and external 
auditory canals that were without edema, redness, scaling, or 
discharge.  There was also no mastoid discharge, evidence of 
cholesteatoma, or active ear disease.  There was no infection 
of the middle or inner ear.  The examiner reviewed the 
veteran's claims file, noted his in-service treatment for 
otomycosis, and stated, "Many physicians back in those days 
called everything a fungus infection in the ear.  This has 
been proven wrong down through the years.  Most of those 
infections were bacterial and only a small percentage [were] 
actually fungus infections or otomycosis."  He also 
indicated that the veteran's hearing aids occasionally 
irritated his ears and resulted in infections; these were 
controlled with Cortisporin otic suspension.  Based on the 
foregoing, the examiner opined, "At the very present time, 
the [veteran] has normal external ears with no evidence of 
external otitis.  There is evidence in the medical record 
while he was in the service that he did have 'otomycosis or 
external otitis.'  It would be strictly a guess on my part to 
claim that his duty in the military resulted in this chronic 
recurring problem.  I can only state that by history he has 
repeated external otitis since he was in the military."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran was treated for 
otomycosis and external otitis in service.  It is also not in 
dispute that he has been treated for right ear infections 
postservice.  What he must still show to establish service 
connection for otomycosis/otitis is that such disability is 
related to a disease, injury, or event in service.  

There is no competent evidence in the record of a possible 
nexus between any current otomycosis/otitis and the veteran's 
service.  His December 1953 service separation physical 
examination report was silent for any complaints, findings, 
treatment, or diagnosis relating to otomycosis/otitis, 
suggesting that any infections in service had resolved.  
Postservice treatment records only note the current 
complaints of right ear infections and otomycosis/otitis, and 
report treatment of such disability; there is nothing in 
these records that suggests the veteran's otomycosis/otitis 
may be related to service.  Furthermore, the first 
postservice clinical notation of a right ear condition was in 
August 2005, almost 52 years after his separation from 
service.  Significantly, a lengthy time interval between 
service and the initial postservice clinical manifestation of 
a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

The only competent evidence of record regarding a nexus 
between the veteran's otomycosis/otitis and his service 
consists, essentially, of the reports of his July 2006 and 
June 2008 VA examinations.  Both VA examiners' opinions are 
to the effect that the veteran has no current 
otomycosis/otitis and that any current ear problems are less 
likely than not related to his service, to include his 
diagnosis and treatment of otomycosis/otitis therein.  
Notably, the July 2006 VA examiner said he could not 
establish chronicity between the veteran's in-service 
treatment for otomycosis/otitis and the present, and the June 
2008 VA examiner stated he could only state that according to 
the veteran's own history he has had repeated external otitis 
since his service.  A medical opinion based solely upon an 
unsubstantiated history as related by a veteran is not 
accepted as a credible medical opinion.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  

The veteran's own statements relating his current 
otomycosis/otitis to his service are not competent evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the absence of competent evidence of a nexus between any 
current otomycosis/ otitis and the veteran's service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for bilateral 
otomycosis/otitis must be denied.


ORDER

Service connection for bilateral otomycosis/otitis is denied.


REMAND

The veteran also claims he has tinnitus which resulted from 
exposure to noise trauma in service; specifically, he was 
involved in training exercises using machine guns, rocket 
launchers, and automatic rifles without the benefit of ear 
protection.  

On November 1997 VA examination for bilateral hearing loss, 
the veteran complained of tinnitus following noise exposure 
in service.

On August 2004 VA examination, the veteran complained of 
constant, bilateral tinnitus which he described as barely 
noticeable but always present.  He indicated further that it 
disturbed him more as he aged.  The examiner reviewed the 
veteran's STRs and noted that they were silent for complaints 
of hearing loss or tinnitus, and opined that it was "less 
likely than not that [his] current hearing loss and tinnitus 
[were] related to military noise exposure/acoustic trauma 
sustained in the early 1950s."

In support of his claim of service connection for bilateral 
hearing loss, the veteran submitted a November 2005 letter 
and audiometry report from Dr. J.R.W.  The report noted the 
veteran's complaints of continuous, bilateral tinnitus.  
Service connection for bilateral hearing loss was granted 
based upon the results of the audiometric study and Dr. 
J.R.W.'s opinion that the veteran's bilateral hearing loss 
was the result of noise exposure in service.  Dr. J.R.W. did 
not give an opinion as to whether the veteran's tinnitus was 
related to his service.

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

The veteran has stated that he has tinnitus, and he is 
competent to testify as to the symptoms he experiences, 
including the presence of ringing of the ears.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As the record also 
suggests (and the RO has conceded) that he was subjected to 
noise trauma in service, and as his allegations of continuing 
symptoms of tinnitus since the noise exposure satisfy the 
"low threshold" for evidence suggesting nexus to service 
(See McLendon, supra), a VA examination is necessary.  
Although the veteran was previously afforded the opportunity 
for a VA examination, he has since been granted service 
connection for bilateral hearing loss and noise exposure in 
service has been conceded; therefore, another VA examination 
to confirm the presence and determine the etiology of the 
veteran's tinnitus is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his claimed tinnitus.  The 
examiner should examine the veteran, 
review his claims file, and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the veteran has tinnitus 
that is related to his service, and 
specifically to noise trauma therein.  The 
examiner should explain the rationale for 
the opinion given.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


